Citation Nr: 0841572	
Decision Date: 12/03/08    Archive Date: 12/09/08

DOCKET NO.  03-35 007	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to service connection for multiple sclerosis 
(MS).


REPRESENTATION

Appellant represented by:	Paralyzed Veterans of America, 
Inc.


WITNESSES AT HEARING ON APPEAL

Appellant, appellant's sister and uncle, S.F., and Ms. S


ATTORNEY FOR THE BOARD

T. Stephen Eckerman, Counsel 


INTRODUCTION

The veteran had active service from August 1970 to May 1973.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a February 2002 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Petersburg, Florida.  In October 2005, the Board denied 
the claim.  The appellant appealed this case to the U.S. 
Court of Appeals for Veterans Claims (Court). In December 
2006, the Court vacated and remanded the Board's decision in 
this case.  In June 2007, the Board remanded the claim for 
additional development.  

The veteran and several witnesses testified before the 
undersigned at a Travel Board hearing in September 2005.  A 
transcript of that hearing is associated with the claims 
folder.

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2008).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

A "report of contact" (VA Form 119), dated in January 2002, 
shows that the veteran was contacted, and that he stated that 
he is receiving disability benefits from the Social Security 
Administration (SSA).  Internal documentation from the RO (a 
February 2002 SSA inquiry printout), indicates that he is 
receiving disability benefits, with an effective date in 
January 1994.  The SSA's records are not currently associated 
with the claims file.  The administrative decision by SSA, 
along with the medical evidence relied upon, must be obtained 
and associated with the claims folder.  Murinscak v. 
Derwinski, 2 Vet. App. 363, 370-72 (1992).  

The search for records in this case has been an extensive one 
in light of the facts of this case:  The veteran is asking 
the VA to grant service connection for MS based on service 
from August 1970 to May 1973 (more than 35 years ago) and in 
light of private treatment for several "problems" after 
service for which there appears to be no basis to obtain 
those private records (records that, if obtained, would 
assist greatly in adjudicating this case).  However, it is 
possible that the SSA may have records regarding the 
veteran's treatment in 1975, efforts by the VA to obtain such 
records having been unsuccessful as the Holy Cross hospital 
(where the veteran appears to have received treatment in 
1975) has closed.   

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2008).  Expedited 
handling is requested.)

1.  The RO should contact the Social 
Security Administration (SSA) and attempt 
to obtain that agency's decision awarding 
benefits to the veteran, as well as all 
supporting medical documentation that was 
utilized in rendering the SSA's decision.  

2.  Thereafter, readjudicate the issue on 
appeal.  If the determination remains 
unfavorable to the appellant, he should 
be provided with a supplemental statement 
of the case (SSOC).  The appellant should 
be given an opportunity to respond to the 
SSOC.

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).


_________________________________________________
JOHN J. CROWLEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).



